Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janice Rice Applicant’s Representative, on June 03, 2022.
In the claims: 
Claim 59:  in claim 59, after “ hypertension comprising administering to a patient” DELETE “a patient which method comprises administering to the patient”.

DETAILED ACTION
This Office Action is responsive to Applicant's submission  filed March 03, 2022 As filed, claims  49-63 are pending. Claims 1-48 are cancelled. 
Priority
This application filed 03/03/2022 is a CON of PCT/US2021/027811 04/16/2021
PCT/US2021/027811 has PRO 63/093,734 10/19/2020 PCT/US2021/027811 is a CIP of 16/851,018 04/16/2020 ABN.

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 06/07/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Allowable Subject Matter
Claims 49-63 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed tetrahydro-1H-cyclopenta[cd]indene compounds of claim 49 and method for  the treatment of pulmonary arterial hypertension by administering to a patient composition comprising claimed compounds  are novel and non-obvious over the prior art. 
The closest prior art is US 20160362390, Dec 15, 2016 by When et al. (cited by Applicants in IDS). The ‘390 publication teach  compounds comprising a fused tricylic core that modulate HIF-2alpha\activity, and methods of using these chemical entities for treating diseases associated with HIF-2.alpha. activity.
This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as therapeutics for treating pulmonary arterial hypertension. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 49-63 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622